DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 08/30/21, has been entered. 

3.  Claims 13-14, 16-17, 19-20, 22-23, and 25 are pending and under examination. Claims 1-12, 15, 18, 21, and 24 are cancelled. Claims 11, 17, 19, and 23 are amended.
	
Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 05/19/21:
The rejection of claims 13-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 13-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 10 at paragraph 10, is withdrawn in light of Applicant’s submission of a signed statement with regards to the bacterial strains will be irrevocably and without restriction or condition released to the public upon the issuance of a patent (see Remarks, page 9).

The rejection of claims 13-14, 18-20, 22, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Ishizeki et al. 2013 (Anaerobe 23:38-44) found on page 13 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto; specifically removing the bacterial species taught by the prior art from the claims. 

The rejection of claims 13-14, 16-17, 19-20, 22 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. 1994 (US 5,296,464), found on page 15 at paragraph 17, is withdrawn in light of Applicant’s amendments thereto; specifically removing the bacterial species taught by the prior art from the claims.
The 35 U.S.C. 103 portion of the 35 U.S.C. 102/103 hybrid rejection as being obvious over Borody et al. 2004 (US 2004/0028689), found on page 17 at paragraph 18, is withdrawn in light of Applicant’s amendments thereto; however, note the 102 portion is maintained below for all claims to which Applicant’s amendments are now clearly anticipatory. 




Claim Interpretation
5.  In the interest of compact prosecution, it is noted that:
As amended, the minimum requirements for independent claims 13 and 19 encompass administration of an effective amount of (1) one or more of 13 Bifidobacterium species/strains listed; OR (2) a culture of one or more of the 13 species/strains; OR (3) a water soluble fraction of a disrupted cell product of one or more of 2 or 3 Bifidobacterium species/strains.
As amended, only dependent claims 17 and 23 now require administration of either (a) one or more of 13 Bifidobacterium species/strains listed AND a water soluble fraction of a disrupted cell product of one or more of 3 Bifidobacterium species/strains; OR (b) a culture of one or more of the 13 species/strains AND a water soluble fraction of a disrupted cell product of one or more of 3 Bifidobacterium species/strains.
At least two Bifidobacterium species/strains, previously found in claims 17-18 and/or 23-24 are no longer included in the claims and several Bifidobacterium species/strains previously found in claims 17-18 and/or 23-24 no longer require specific deposit numbers.


Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 13-14, 16-17, 19-20, 22-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by 

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) for decomposing opioid peptides (see claim 13) and method(s) for ameliorating, preventing, or treating a disease by decomposition of an opioid peptide (see claim 19), which comprises administering one or more of the claimed Bifidobacterium bacterium, a culture of the bacterium, and/or a water soluble fraction of a processed cell product of the bacterium to a mammal in need thereof in an effective amount. Consequently, it is the Office’s position that (1) the independent claim(s) constitute(s) a "broad generic claim” based on generically claimed opioid peptides; and/or generically claimed diseases; and/or the generically claimed water soluble fractions of disrupted cell products claimed only by their functional properties; and (2) the claimed genus has substantial variation because of the almost unlimited options permitted.  
a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides adequate description for methods for decomposing two opioid peptides, e.g., -casomorphin and gliadorphin (see Table Bifidobacteria (see Table 1) and/or the water-soluble fractions of two Bifidobacterium spp. having dipeptidyl peptidase enzymatic activity (see Table 2); but the specification does not provide adequate written description for the use of water soluble fractions in general; and does not provide adequate written description for preventing any diseases in general, and/or autism, Asperger’s syndrome, Rett’s disorder, childhood disintegrative disorder, and/or sleep apnea, specifically; to thereby provide either (A) a recognizable structure-function correlation (e.g. which diseases may be prevented with which water soluble fractions); and/or (B) a sufficient number and variety of representative species; to constitute possession of the entire genus of methods comprising the use of poorly described water soluble fractions of processed cell products claimed only by functional properties and no required structural attributes per se. The specification does not adequately describe a nexus between the limited results provided and the breadth and diversity of other opioid peptides, diseases, and/or other water soluble fractions encompassed by the highly generic claims, as written. 
With specific regards to the use of water soluble fraction of a disrupted cell product, the specification describes the disrupted cell product may be a total fraction obtained after the disruption or a partial fraction thereof, a centrifugation supernatant of the disrupted product, a fraction obtained by partial purification of the supernatant by ammonium sulfate treatment of the like, and/or a concentrate of the supernatant (e.g. see page 18) and that the water soluble fraction is a supernatant obtained by centrifugation of the disrupted cell product, more preferably one that is “appropriately purified or concentrated in a conventional manner” (e.g. see page 19). Therefore, the 
With specific regards to ameliorating, preventing, and/or treating diseases in general and/or autism, Asperger’s syndrome, Rett’s disorder, childhood disintegrative disorder, and/or sleep apnea, specifically; it is noted that at least some, if not all, of these conditions have no art-recognized means of preventing and/or curing these conditions, as evidenced by, for example Mosawi 2019 (New Therapies for Rett Syndrome; J. Bio. Innov. 8(3): 301-307) which teaches Rett syndrome is a rare X-linked dominant genetic disorder with no satisfactory therapies (e.g. see abstract and introduction). Furthermore, reasonable guidance with respect to preventing any disorder relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of disease/condition or have had a particular disease/condition. The essential element towards the validation of a preventive therapeutic is the ability to test an agent on subjects monitored in advance of clinical disease and link those results with subsequent histological, or an otherwise confirmatory test, verification of the presence or absence of the corresponding disorder. This irrefutable link between agent and subsequent knowledge of the prevention of the disorder is the essence of a valid preventive agent. Furthermore, a preventive administration also must assume that the therapeutic will be safe and tolerable for which are not disclosed in the specification. Thus, with regards to the prevention of diseases comprising administering the claimed composition(s), it remains the Office’s position that the specification does not disclose sufficient guidance or objective evidence that administration of the claimed whole cell Bifidobacterium, or the cultures thereof, or the water soluble fractions of the processed cell products thereof, would predictably prevent the development of a disorder in general, or any of the ones claimed, specifically.  Thus, it remains the Office’s position that Applicant is not in possession of the entire genus claimed. 
Further, without a recognized structure-function correlation with regards to what type and kind of Bifidobacterium water soluble fractions of which processed cell products, and to what degree, retain the ability to ameliorate, prevent and/or treat which diseases in general and/or the one specifically claimed, the ability to recognize or understand the structure (i.e. the water soluble fractions of processed cell products per se) from the mere recitation of function (i.e. ability to prevent a disease; prevent autism; decompose an opioid peptide; etc.) with only minimal structure (e.g. generically claimed water soluble fraction of a processed cell product) is highly unlikely. Thus, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  
Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed based on (1) a lack of a recognized or disclosed structure-function correlation between Bifidobacterium water soluble fractions of processed cell product(s) and the corresponding functional properties of the fraction for decomposing opioid peptides and/or preventing currently unpreventable diseases (e.g. Rett syndrome and childhood disintegrative disorder) and/or (2) an insufficient number and variety of representative species (i.e. zero fully described water soluble fractions capable of preventing such diseases are disclosed) to constitute possession of the entire genus. In other words, it remains the Office’s position that Applicant is not, for example, in possession of methods for preventing Rett’s disorder (i.e. a genetic disease) comprising administering an effective amount of yogurt (i.e. whole cell probiotic bacteria) with or without sugar (i.e. a water soluble fraction of a disrupted cell product) to a subject in need thereof (i.e. an unborn child). 
Consequently, the specification and/or the state of the art does not provide sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
8. Applicant argues:
The claims now recite that the processed cell product is based upon disrupting and collecting a water-soluble fraction of Bifidobacterium breve, Bifidobacterium animalis subsp. lactis, or both based on the description in Test Example 2. 

The specification describes in paragraph [0017] that the processed cell product has the same enzyme activity as that of DPP4, (dipeptidyl peptidase 4) and DDP4 is a known dipeptidyl aminopeptidase, which is known as having enzymatic activity of decomposing opioid peptides.

As known in the art DDP4 can be used for decomposing opioid peptides, and it is disclosed in the specification that the claimed bacterial products share activity with DDP4, then one of ordinary skill in this art would understand from reading the specification in light of the prior art that the bacterial cell products would be able to decompose opioid peptides in a general sense. 

The specification provides two examples of this ability, and so one could easily extrapolate based on the known and common structure of the claimed Bifidobacteria species, now limited to specifically exemplified species, and the exemplified function that other opioid peptides would also be decomposed.

Regarding the amelioration, prevention, or treatment of diseases characterized in that they all are linked to the decomposition of opioid peptides and it was known in the art that autistic children having a higher childhood autism rating on the CARs scale display elevated levels of casomorphin-7 and that infants that have 

A person of ordinary skill in this art would clearly understand that the Bifidobacterium bacterium as claimed can decompose opioid peptides by virtue of its apparent and known DPP-4 activity. 

Based upon the knowledge in the prior art in combination with the specification that Bifidobacterium bacterium can ameliorate, prevent, or treat autism, Asperger's syndrome, Rett’s disorder, childhood disintegrative disorder, or sleep apnea because all of these diseases/conditions are related in that they are able to be treated by decomposing opioid peptides, and hence have a common function related to the structure of the claimed Bifidobacterium bacterium. 


Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive. It is noted that the rejection is based generally on the lack of written description for the entire genus claimed; and specifically for the use of poorly described water soluble fractions of disrupted cell products with the ability to prevent (i.e. not merely treat) diseases that are not art-recognized as preventable (e.g. Rett’s is a genetic disorder).
With specific regards to argument A, the Office disagrees with Applicant’s interpretation and notes that the water soluble fraction of the disrupted cell product is not limited to the method outlined in Example 2 but rather any and all, total or partial, fractions from a culture of one or more of the claimed species/strains disrupted, purified, and/or concentrated by all conventional means, each of which would be reasonably expected to impart different and distinct characteristics on any particular water soluble fraction thereby produced, but none of which have been properly described with the possible exception of water soluble fractions from disrupted cells having DPP4-like In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, it remains the Office’s position that Applicant is not in possession of the entire genus of methods claimed, as set forth above.
	With regards to arguments B, C, and F, the Office disagrees with Applicant’s interpretation and again notes the claims are not limited to water soluble fractions of disrupted cell products having DDP-4 enzymatic activity, but rather are generically claimed as water soluble cell products of disrupted Bifidobacterium breve and/or B. animalis subsp. lactis which encompasses as little as water, single amino acids, salts, sugars, small molecules, etc. Therefore, these arguments are not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and thus it remains the Office’s position that Applicant is not in possession of the entire genus of methods claimed, as set forth above.
	With regards to argument D, the Office disagrees and notes the results based on limited data support a level of unpredictability, both for different species/strains of Bifidobacteria having the functional property of decomposing casomorphin (e.g. compare results down the column in Table 3 ranging from 5 to 93%; arrow added); and for the same species/strains of Bifidobacteria having the functional property of decomposing different opioid peptides (e.g. compare results within the highlighted circle in Table 3 ranging from 76% to 10%; and 59% to 6%)

    PNG
    media_image1.png
    423
    599
    media_image1.png
    Greyscale
.
Therefore, this argument is not persuasive because even one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed based on inter alia a lack of a recognized or disclosed structure-function correlation between Bifidobacterium and the corresponding functional properties of decomposing all opioid peptides; and/or the lack of a sufficient number and variety of representative species for decomposing opioid peptides using poorly describe water soluble fractions; and/or the level of unpredictability in the art, as evidenced by the data proffered.
	With regards to arguments E and G, the Office disagrees and notes the difference between treatment and prevention. Therefore, these arguments are not persuasive because they do not address prevention of Autism, Asperger’s, Rett’s, and/or childhood disintegrative disorder which are not recognized as preventable and are all considered pervasive developmental disorders.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
Maintained Rejection: Claim Rejections - 35 USC § 102 
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 13-14, 16, 19-20, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borody et al. 2004 (US 2004/0028689).
	Borody teach methods of treating autism comprising administration of compositions comprising Bifidobacterium including Bifidobacterium longum (i.e. an infant-residential bifidobacteria), Bifidobacterium adolescentis and/or Bifidobacterium infantis (e.g. see Borody claims 34, 38, 40, 43, 64, and 75-76; meeting limitations found in newly amended claims 13 and 19; and instant claims 16, 22, and 25). 
With regards to “decomposing an opioid peptide” in the preamble of claim 13; and “...wherein the opioid peptide is -casomorphin” in dependent claims 14 and 20; it is noted that MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; emphasis added, see In re May, 574 F.2d 1082, In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, Borody anticipates the invention as claimed.
	
Applicant’s Arguments
13. Applicant argues limitations previously found in claims 15 and 21, which were not included in the rejection, have now been included into independent claims 13 and 19, respectively, and thus the rejection must be withdrawn.

Response to Arguments
14.  Applicant’s arguments have been fully considered but are not persuasive. 
Previously, these dependent claims required administration of a processed cell product; however, by adding the limitation to the independent claims, which have “or” and “and/or” language, the processed cell product is no longer required but merely remains as one of three options (i.e. whole cells or cultures of the cells and/or processed cell products). Thus, contrary to Applicant’s assertion, the rejection will not 
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Double Patenting
15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

16. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

17. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.  Claims 13-14, 16-17, 19-20, 22-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of copending Application No. 16/498148 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods comprising substantially the same positively recited steps.
	For example, instant claims are drawn to method(s) for decomposing opioid peptides (see claim 13) and method(s) for ameliorating, preventing, or treating a Bifidobacterium bacterium, a culture of the bacterium, and/or a water soluble fraction of a processed cell product of the bacterium to a mammal in need thereof in an effective amount; and wherein the Bifidobacterium includes Bifidobacterium bifidum (e.g. see newly amended claims 13 and 19).
	Similarly, co-pending claims are drawn to method(s) for decomposing an opioid peptide, which comprises administering a dried cell powder comprising Bifidobacterium to a subject in need thereof, wherein the bacterium is selected from the group consisting of Bifidobacterium bifidum MCC1092 (NITE BP-02429), Bifidobacterium bifidum MCC1319 (NITE BP-02431), Bifidobacterium bifidum MCC1868 (NITE BP-02432), Bifidobacterium bifidum MCC1870 (NITE BP-02433), Bifidobacterium longum subsp. longum MCC1110 (NITE BP-02430), and combinations thereof.
With regards to differences in the preambles, it is noted that MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not 
Therefore, the co-pending claims, requiring a more specific strain of Bifidobacterium bifidum (i.e. see accession numbers) and a more specific formulation (i.e. a cell powder), are a species of the instant claims broader genus and thereby anticipate them; see MPEP 2131.02.  
However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Response to Arguments
19.  Applicant requests that this rejection is held in abeyance until there is allowable subject matter indicated.  Applicant's request is acknowledged; however, the rejection is maintained for reasons of record until arguments and/or amendments are received and reviewed.

New Rejections Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 102
20. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

21. Claims 13-14, 16-17, 19-20, 22-23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 10,980,849; with priority to 05/31/2016).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Kobayashi teach methods for treating disease resulting from reduced brain function comprising administration of compositions comprising Bifidobacterium breve and the cultured materials thereof comprising wherein the Bifidobacterium breve is Bifidobacterium breve MCC1274 (FERM BP-11175) and Bifidobacterium breve M-16V (BCCM LMG23729; see Kobayashi claim 1-2; meeting limitations found in instant claims 13, 16, 19, and 22). Kobayashi define the cultured materials to encompass the supernatant (i.e. first and second Bifidobacterium products; e.g. Kobayashi claim 1-2 and [0058]; meeting limitations found in instant claims 17 and 23). 
With regards to “decomposing an opioid peptide” in the preamble of claim 13; -casomorphin” in dependent claims 14 and 20; and the list of diseases in claim 25; it is noted that MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; emphasis added, see In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, Kobayashi anticipates the invention as claimed.


New Rejection: Double Patenting
22.  Claims 13-14, 16-17, 19-20, 22-23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,980,849. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods 
For example, instant claims are drawn to method(s) for decomposing opioid peptides and methods for treating a disease by decomposition of an opioid peptide, which comprises administering one or more of the claimed Bifidobacterium bacterium, a culture of the bacterium, and/or a water soluble fraction of a processed cell product of the bacterium to a mammal in need thereof in an effective amount; wherein the Bifidobacterium is Bifidobacterium breve MCC1274 (FERM BP-11175).
Similarly, the patented claims are drawn to methods for treating disease resulting from reduced brain function comprising administration of compositions comprising Bifidobacterium breve and the cultured materials thereof comprising wherein the Bifidobacterium breve is Bifidobacterium breve MCC1274 (FERM BP-11175) and Bifidobacterium breve M-16V (BCCM LMG23729). Kobayashi define the cultured materials to encompass the supernatant (i.e. first and/or second Bifidobacterium products).
With regards to differences in the preambles (i.e. “decomposing an opioid peptide”); and the list of diseases in instant claim 25; it is noted that MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; emphasis added, see In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore the patented claims and the instant claims are drawn to substantially the same methods comprising administering substantially the same compositions and thus are not patentably distinct.



Conclusion
23. No claims are allowed.

24. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

25. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

26.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

27.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

September 30, 2021